DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants’ response of October 14, 2022, to the non-final action mailed July 14, 2022, has been entered. Claims 6, 7, and 33 have been amended, claims 1-3 and 8 have been cancelled, and no claims have been newly added.   Accordingly, claims 4-7 and 9-33 are pending.  Claims 11-14 stand withdrawn as drawn to the non-elected invention.  
Claims 4-7, 9, 10, and 15-33 are under instant examination.

Withdrawn Claim Rejections - 35 USC § 112(d)
Claim 6 was rejected in the previous Office action mailed July 14, 2022, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicants’ amendment to claim 6 renders the rejection moot.  Applicants have amended claim 6 to delete “10 wt-% of PEBA”.  Accordingly, the rejection is hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 112(b) 
Claims 4-7, 9, 10, and 15-33 were rejected in the previous Office action mailed July 14, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claim 33 renders the rejection moot.  Applicants have amended claim 33 to recite “[a] polymer composition consisting of” rendering the rejection moot.  Accordingly, the instant rejection is hereby withdrawn. 

Claims 4-7, 9, 10, and 15-33 were rejected in the previous Office action mailed July 14, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claim 33 renders the rejection moot.  Applicants have amended claim 33 to delete “comprising an antimicrobial material in close proximity to said polymer composition” rendering the rejection moot.  Accordingly, the instant rejection is hereby withdrawn. 

Withdrawn Claim Rejections - 35 USC § 103 
Claims 4, 5, and 9-10, 15, 16, 19, and 21-33 were rejected in the previous Office action mailed July 14, 2022, under 35 U.S.C. 103 as being unpatentable over the combination of Paronen et al. (Pub. No.: WO 2015/033024; Pub. Date: Mar. 12, 2015) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013.  Applicants’ amendment to claim 33 renders the rejection moot.  Applicants have amended claim 33 to recite “[a] polymer composition consisting of”.  Paronen does not disclose “[a] polymer composition consisting of”… “wherein the first polymer is selected from a group consisting of (a) polyamide, (b) polyethylene-polyether-copolymer, polyethylene block amide, or polyether-polyamide block copolymer, or mixtures of two or more of the above mentioned polymers (a)”.  Accordingly, the instant rejection is hereby withdrawn. 

Claims 6, 7, 17, 18, and 20 were rejected in the previous Office action mailed July 14, 2022, under 35 U.S.C. 103 as being unpatentable over Paronen et al. (Pub. No.: WO 2015/033024; Pub. Date: Mar. 12, 2015) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013) as applied to claim 33 above, and further in view of Hobbs et al. (Pub. No.: 2005/0249791; Pub Date: Nov. 10, 2005).  Applicants’ amendment to claim 33 renders the rejection moot.  Applicants have amended claim 33 to recite “[a] polymer composition consisting of”.  Paronen does not disclose “[a] polymer composition consisting of”… “wherein the first polymer is selected from a group consisting of (a) polyamide, (b) polyethylene-polyether-copolymer, polyethylene block amide, or polyether-polyamide block copolymer, or mixtures of two or more of the above mentioned polymers (a)”.  Accordingly, the instant rejection is hereby withdrawn. 


Response and Maintained Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  
	The numbering of claims is not in accordance with 37 CFR 1.121(II)((C))(d) 
which requires all of the claims in each amendment paper must be presented in ascending numerical order. Consecutive canceled or not entered claims may be aggregated into one statement (e.g., Claims 1 – 5 (canceled)).  
Misnumbered dependent claim 4-7, 9, 10, and 15-32 should been cancelled and rewritten as new claims following newly added independent claim 33 from which the dependent claims directly or indirectly depend.
Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 

	Applicant traverses the 112(d) type rejection arguing that the instant numbering scheme is not uncommon during prosecution and the claims will be renumbered upon allowance.  It is standard practice for claims to be renumbered by the Examiner upon allowance.  Accordingly, the rejection is misplaced.  

	Applicant’s argument has been fully considered, but not found persuasive.  In the interest of compact prosecution all rejections are made at the earliest point in prosecution.  Currently the numbering of claims is not in accordance with 37 CFR 1.121(II)((C))(d) 
which requires all of the claims in each amendment paper must be presented in ascending numerical order. Consecutive canceled or not entered claims may be aggregated into one statement (e.g., Claims 1 – 5 (canceled)).  In order to overcome the instant rejection it is now required that the claims be presented in the proper order.  Accordingly, the rejection is maintained for the reasons of record. 
	New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “the polymeric substrate comprises” which is open ended.  While the base claim 33 recites the “composition consisting of” and “a polymeric substrate consisting of a first polymer and a second polymer”.  It is unclear if the language of claim 6 is attempting to improperly include additional elements in the  polymeric substrate or further limit  substrate to an alternative recited in claim 33. 
New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new ground of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 15-20, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hobbs et al. (Pub. No.: 2005/0249791; Pub Date: Nov. 10, 2005) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013).
Regarding claims 33, 32, 17 Hobbs discloses a polymer layer comprising a blend of polymers wherein the polymer blend incudes poly(caprolactam) and polyolefins [0120] and an antimicrobial agent dispersed therein ([0020] and [0041])
However, in the same field of endeavor of antimicrobial thermoplastic polymeric compositions ([0026] and abstract), SIpponen discloses wherein the antimicrobial agent is coniferous resin acids and/or their derivatives (abstract) in an amount from 0.1 to 20% by weight of the composition [0025].
Regarding claim 9, Sippone discloses coniferous resin acids and/or their derivatives (abstract) and does not include volatile terpenes.  Accordingly, the coniferous resin acids and/or their derivatives of Sippone would meet the limitation of being substantially free from volatile terpenes.
Regarding claims 10, 30 and 31 as Sippone discloses the instantly claimed coniferous resin acids and/or their derivatives (abstract) and does not include volatile terpenes it would be expected to have the same range of antimicrobial material as instantlyc claimed from including 70 wt% to 96 wt% and 85 wt% to 95 wt%, until and unless Applicant can provide evidence to the contrary.
Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to the amount of each polymer and coniferous resin acid(s), MPEP 2144.05 (II)(A) states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Regarding claims 15 and 16, as Hobbs discloses the instantly claimed blend of polymers wherein the polymer blend incudes poly(caprolactam) and polyolefins [0120] and an antimicrobial agent dispersed therein ([0020] and [0041]), I  t would be expected, that the instantly claimed polymer and the polymer would behave the same when put on the same surface to create the contact angle of not more than 80°, not more than 75°, and not more than 70°, until and unless Applicant provides evidence to the contrary.  Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claim 18, Hobbs discloses wherein the thermoplastic polymer includes polypropylene [0029]. 

Regarding claim 19, Sippone discloses wherein the thermoplastic polymer is acrylonitrilebutadienestyrene [0038]

Regarding claim 20, Hobbs discloses wherein the polymer blend incudes polybutylene terephtahalate or polyethylene terephalate [0120].

Regarding claims 27-29, SIpponen discloses wherein the antimicrobial agent is coniferous resin acids and/or their derivatives (abstract) in an amount from 0.1 to 20% by weight of the composition [0025].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

It would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Hobbs et al.  and Sippone to include coniferous resin  acid as disclosed by Sippone as the antimicrobial in the antimicrobial polymeric composition as disclosed by Hobbs as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to do so as coniferous resin acids are readily available from a natural source, provide very good long term antimicrobial properties, can be used in a wide varieties of products, are healthy to use and environmentally friendly as evidenced by the disclosure of Sippone ([0011]-[0013]).  One who would have practiced this invention would have a reasonable expectation of success because Hobbs had already disclosed a composition comprising polymers and an antimicrobial, while Sippone provided guidance with respect to the antimicrobial being coniferous resin acids. It would have only required routine experimentation to modify the composition of Hobbs to include coniferous resin acids as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 4, 5, and 21 -26 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (Pub. No.: 2005/0249791; Pub Date: Nov. 10, 2005) and Sipponen (Pub. No: US 2013/0115260; May 9, 2013) as applied to claim 33 above, and further in view of Ogoe et al. (Pub. No.: WO 99/46326; Pub. Date: Sep. 16, 1999).

Regarding claims 4, 5, and 21 -26 the combination of Hobbs et al. and Sipponen. remains as applied to claim 33.  The combination of references discloses a polymer layer comprising a blend of polymers wherein the polymer blend incudes poly(caprolactam) and polyolefins [0120] and an antimicrobial agent dispersed therein ([0020] and [0041])  wherein the antimicrobial agent is coniferous resin acids and/or their derivatives (Sipponen abstract) as fully set forth above.  However, the combination of references does not disclose the amount of each polymer in the blend. 
However, in the same field of endeavor of polymeric blends (abstract) with antimicrobial additives (page 31 lines 27-30) Ogoe discloses a blend of two polymers A and B wherein component A is from 1 to 80 percent by weight based on the combined weights of A and B and B is from 20 to 99 weight percent based on the combined weights of components A and B (abstract) wherein component A is a polyolefin and styrene copolymer (page 28 lines 8-15, page 29 lines 9-19); and wherein component B is polyamides such as nylon 6 (page 35 lines 16-20).  The amount of each polymer in the blend either overlaps or is close enough to the instantly claimed polymer ranges.  .   

 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
 t would have been prima facie obvious to one of ordinary skill in the art at the time to filing to combine the teachings of Hobbs et al., Sippone, and Ogoe et al. to disclose a range of each type of component in a polymer blend that includes an antimicrobial agent as disclosed by Ogoe in the antimicrobial polymeric blend composition as disclosed by Hobbs as a matter of combining prior art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to include the ranges of Ogoe as they provide good temperature and strength stability (page 3 lines19-22) and maybe used in the fabrication of a wide range of articles such as sheets and films (page 4 lines 16-18) as evidenced by the teaching of Ogoe.  One who would have practiced this invention would have a reasonable expectation of success because Hobbs had already disclosed a composition comprising mixtures of polymers and an antimicrobial, while Ogoe provided guidance with respect to the amounts of the polymers. It would have only required routine experimentation to modify the composition of Hobbs to include a weight range of polymers in a blend as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617